This is an action begun by the state on relation of O.C. Wybrant, county attorney of Woodward county, against Julia C. Sells and John Lennington for an injunction to abate a common nuisance in the town of Supply. Upon the final hearing of the cause in the county court of said county, it was ordered that said nuisance be abated, and from said order this appeal is taken.
Each plaintiff and defendant in error has failed to filed briefs. Rule 7 of this court requires briefs to be filed in causes; and, since neither plaintiff in error nor defendant in error has filed a brief in this case, the appeal should be dismissed. Turner Hdw. Co. v. John Deere Plow Co.,39 Okla. 633, 136 P. 417.
By the Court: It is so ordered.